DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 10/28/2021 which amended claims 1, 8 and 12 and cancelled claims 7, 18. Claims 1-6, 8-17 and 19-20 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-6, 8-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to Claims 1 and 12, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the second matching material layer, the filling adhesive channel, and the first matching material layer have a filling adhesive with the same material, wherein a component of the filling adhesive is different from a component of the bonding material. 
These limitations in combination with the other limitations of claims 1 and 12 renders the claims non-obvious over the prior art of record.


a wavelength conversion module (Figure 6A; Wavelength Conversion Element 200), comprising: 
a substrate (Figure 6A; Substrate 210); 
a first matching material layer (Figure 6A; Rods 241), located on the substrate (Figure 6A; Substrate 210); 
a wavelength conversion layer (Figure 6A; Phosphor Layer 230), located between the substrate (Figure 6A; Substrate 210) and the first matching material layer (Figure 6A; Rods 241), and comprising: 
a plurality of first holes (see Paragraph [0067]; wherein the plurality of first holes  correspond to the spaces among phosphor particles); 
a wavelength conversion material (Figure 6A; Phosphor Particles 231); and 
a bonding material (Figure 6A; Matrix 232), wherein the wavelength conversion material (Figure 6A; Phosphor Particles 231) is dispersed in the bonding material (see Figure 6A and Paragraph [0148]); 
a second matching material layer (Figure 6A; Thin Film 220), located between the substrate (Figure 6A; Substrate 210) and the wavelength conversion layer; (Figure 6A; Phosphor Particles 231) and 
an excitation light source (Figure 15; Blue Light Source 502), adapted to emit an excitation light beam (see Paragraph [0186]), wherein the excitation light beam is transmitted to the wavelength conversion module (Figures 6A and 15; wherein the wavelength conversion element 200 is disposed on the color wheel 400 and is excited 
a light valve, located in a transmission path of the illumination beam and is adapted to form the illumination beam into an image beam (see Paragraph [0184]; wherein it is disclosed that in the projector, the output light 510 is radiated to a spatial light modulator, and a color image is generated); and 
a projection lens, located in a transmission path of the image beam and is adapted to form the image beam into a projection beam (see Paragraph [0184]; wherein it is disclosed that the invention is directed to an image projector, wherein a projection lens is an inherent component of an image projector).
Hamada does not expressly disclose a filling adhesive channel, connected to the first matching material layer and the second matching material layer, and the second matching material layer, the filling adhesive channel, and the first matching material layer have a filling adhesive with the same material, wherein the filling adhesive comprises at least one of a silicone, an epoxy resin, an alcohol soluble inorganic binder, or an aqueous inorganic binder; wherein a component of the filling adhesive is different from a component of the bonding material, as Applicant has persuasively argued.

Huang (US 2018/0059522) discloses a wavelength conversion module (Figure 2; Light Converter 200), comprising: 
a substrate (Figure 2; Optical Coating 220); 

a wavelength conversion layer (Figure 2; Light Conversion Material 201), located between the substrate (Figure 2; Optical Coating 220) and the first matching material layer (Figure 2; Second Filler Layer 240), comprising:
a wavelength conversion material (see Paragraph [0018]; wherein the light conversion material 201 is a ceramic light conversion material); and 
a second matching material layer (Figure 2; First Filler Layer 240), located between the substrate (Figure 2; Optical Coating 220) and the wavelength conversion layer (Figure 2; Light Conversion Material 201);
wherein the second matching material layer (Figure 2; First Filler Layer 240) comprises a silicone, an epoxy resin, an alcohol soluble inorganic binder, or an aqueous inorganic binder (see Paragraph [0020]; wherein it is disclosed that the filler layer 230 and the second filler layer 240 comprise SiO.sub.2 and/or Al.sub.2O.sub.3).
Huang also does not teach, suggest or render obvious at least that the second matching material layer, the filling adhesive channel, and the first matching material layer have a filling adhesive with the same material, wherein a component of the filling adhesive is different from a component of the bonding material, as Applicant has persuasively argued.
The dependent claims, claims 2-6, 8-11, 13-17 and 19-20, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 12 as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882